Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/18/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed October 19th, 2020. Applicant’s amendments to claims 1, 12, and 17, as described on pages 7-11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of “wherein the route extension icon comprises a user interactive icon” as supported by specification paragraph [0037]. However, as they change the scope of the invention, new art rejections are provided below.  All other rejections claim 21.

	Applicant argues that Benenson does not disclose the visual representation of the route complexity element of the claimed invention. Specifically, applicant argues that Benenson fails to disclose “upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” and instead the route efficiency and parking preferences are not equivalent to the claimed complexity. However, Benenson discloses a means for determining a location of a parking space suitable for a driver to park based on driver selected criteria, such as spots being free of charge or non-expensive, ([0020]) expected number of available spaces, amount of time to search the location ([0054]), and others such as the type of vehicle being driven ([0063]) and distance to the end destination ([0064]). Based on the specification paragraph ([0027]) a route complexity is described as being a route that includes overlaps, intersections, and/or available parking spaces near the destination which includes on street parking, car parks, parking garages, etc. Therefore, it is interpreted by the office that Benenson is able to take into account driver preferences on where to search for parking, what type of parking is requested, and other characteristics such as how far from the destination the parking is, and then further presenting this map of information to the user. Based on this interpretation Benenson does in fact disclose a means for determining a complexity of a route i.e. what additional requirements are made by the driver, and then visually presents this information to the driver to plan the most correct route based on their needs ([0070], see also figure 2 for a visual representation of the parking map).   Additionally, Benenson is also able to show multiple routes for a user to reach a destination, 

	Additionally and as an alternative, Pylappan discloses a means for simplifying the map displayed to a user through simplifying icons and directions presented (Pylappan [0021] [00133] [0393-0395] [0423] and fig. 48) further detailed below. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-3, 5-6, 9, 11-14, and 16-19 8 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson et al. (US Pre-Granted Publication No. US 2016/0061618 A1 hereinafter “Benenson”) further in view of Pylappan et al. (US Pre-Granted Publication No. US 2013/0325342 A1 hereinafter “Pylappan”).

Regarding claim 1 Benenson discloses:

	A computer-implemented method for presenting to a user in a vehicle a visual representation of a route for finding a parking space for the vehicle, (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) wherein the route comprises road segments having potential parking spaces for the vehicle within a threshold of a destination, (Benenson [0052-0053] wherein the navigation looks for parking near the destination, see also [0140] for a maximum walking distance) the method comprising: upon determining that a visual representation of the route meets a criterion for complexity, (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity including most efficient parking routes and parking preferences, i.e. criteria for complexity) providing a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) … 

	Benenson does not appear to disclose:

	and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Pylappan discloses:

	“and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon.” (Pylappan [0184] wherein the display includes icons to give an interview of the route i.e. the route extends similar to applicant’s application paragraph [0037]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]). 

	Additionally and as an alternative, Pylappan further discloses:

	“upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” (Pylappan [0021] [00133] [0393-0395] [0423] and fig. 48 wherein the directions displayed to a user are through simplifying icons)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson 


	Regarding claim 2 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the criterion for complexity comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.  (Benenson fig. 2 [0152] wherein two separate routes overlap to different potential destinations i.e. 26 goes to the cheapest lot and 28 goes to the closest lot both using segment 12). 


	Regarding claim 3 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: rendering another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of 

	Regarding claim 5 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the route is a parking search route to find the parking space for the vehicle within the threshold of the destination specified by the user.  (Benenson [0053] [0064] wherein the user can set a maximum distance and time threshold for parking away from their destination).

	Regarding claim 6 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the route is computed based on parking availability data associated with the road segments, within a zone around the destination, or a combination thereof.  (Benenson [0166] wherein the user can set a distance from the destination to search, based on the available routes to determine where to park).

	Regarding claim 9 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

The method of claim 1, wherein the criterion for complexity is based on a route aesthetic criterion, a route readability criterion, or a combination thereof.  (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation, wherein an aesthetic criterion is interpreted to be an intersection, turn, map direction, etc. from applicant’s specification [0035]).

	Regarding claim 11 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, wherein the threshold is a walkable distance as determined by the user.  (Benenson [0052] wherein the distance or time is a walkable distance).

	Regarding claim 12 Benenson discloses:

	An apparatus for presenting to a user in a vehicle a visual representation of a route for finding a parking space for the vehicle, (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) wherein the route comprises road segments having potential parking spaces for the vehicle within a distance of a destination, (Benenson [0052-0053] wherein the navigation looks for parking near the destination) comprising: at least one processor; (Benenson [0112] wherein the mobile device can process i.e. is a processor) and37Attorney Docket No.: P8999US00Patent at least one memory (Benenson [0033] [0092] wherein the database stores road information) including computer program code for one or more programs, (Benenson [0160] wherein the computer database runs the program) the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, upon determining that a visual representation of the route meets a criterion for complexity (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity including most efficient parking routes and parking preferences, i.e. criteria for complexity) provide a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) … 

	Benenson does not appear to disclose:

	and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Pylappan discloses:

	“and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon.” (Pylappan [0184] wherein the display includes icons to give an interview of the route i.e. the route extends similar to applicant’s application paragraph [0037]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]). 

	Additionally and as an alternative, Pylappan further discloses:

	“upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” (Pylappan [0021] [00133] [0393-0395] [0423] and fig. 48 wherein the directions displayed to a user are through simplifying icons)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]).

	Regarding claim 13 Benenson in view of Pylappan discloses all of the limitations of claim 12 and further discloses: 

	The apparatus of claim 12, wherein the criterion for complexity comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.  (Benenson fig. 2 [0152] wherein two separate routes overlap to different potential destinations i.e. 26 goes to the cheapest lot and 28 goes to the closest lot both using segment 12). 

	Regarding claim 14 Benenson in view of Pylappan discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the apparatus is further caused to: render another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

	Regarding claim 16 Benenson in view of Pylappan discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the route is a parking search route to find the parking space for the vehicle within the threshold of the destination specified by the user.  (Benenson [0053] [0064] wherein the user can set a maximum distance and time threshold for parking away from their destination).

	Regarding claim 17 Benenson discloses:

	A non-transitory computer-readable storage medium (Benenson [0033] [0092] wherein the database stores road information)  for presenting to a user in a vehicle a visual representation of a route (Benenson [0139-0140] fig. 2 wherein the system uses a visual device i.e. a smart phone to display a route to a parking spot) that circles in a vicinity of a location until a condition is met, (Benenson [0142] fig. 2 element 19 wherein the search area is a circular vicinity) wherein the route comprises road segments within a threshold of the location, (Benenson [0052-0053] wherein the navigation looks for parking near the destination) carrying one or38Attorney Docket No.: P8999US00Patent more sequences of one or more instructions which, (Benenson [0160] wherein the computer database runs the program) when executed by one or more processors, (Benenson [0112] wherein the mobile device can process i.e. is a processor) and37Attorney Docket No.: P8999US00Patent  cause an apparatus to at least perform the following steps: upon determining that a visual representation of the route meets a criterion for complexity, (Benenson [0200] wherein the mapping and parking navigation is based on different criteria, i.e. different levels of complexity) providing a visual representation of an initial extent of the route to the user in a user interface, (Benenson fig. 2) wherein the initial extent comprises a portion of the route ahead of a current position of the user (Benenson fig. 2 element 12 [0199] wherein the navigation includes segments in front of the current position of the user) and further wherein the visual representation of the initial extent does not meet the criterion for complexity; (Benenson [0152] wherein the different options of routes include different levels of complexity i.e. criteria for navigation) … 

	Benenson does not appear to disclose:

	and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon. 

	However, in the same field of endeavor of vehicle controls Pylappan discloses:

	“and providing a route extension icon rendered at an end of the initial extent in the user interface, wherein the route extension icon comprises a user interactive icon.” (Pylappan [0184] wherein the display includes icons to give an interview of the route i.e. the route extends similar to applicant’s application paragraph [0037]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]). 

	Additionally and as an alternative, Pylappan further discloses:

	“upon determining that a visual representation of the route meets a criterion for complexity… wherein the visual representation of the initial extend does not meet the criterion for complexity” (Pylappan [0021] [00133] [0393-0395] [0423] and fig. 48 wherein the directions displayed to a user are through simplifying icons)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the route extension of Pylappan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a means for viewing the entire route and effective for guiding a user without being overly simplified (Pylappan [0003] [0184]).

	Regarding claim 18 Benenson in view of Pylappan discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable storage medium of claim 17, wherein the criterion for complexity comprises: (1) an endless route; (Benenson [0152] fig. 2 element 26 wherein the route is endless i.e. straight ahead) (2) a route that includes one or more overlaps, one or more self-intersections, one or more loops, or a combination thereof; or (3) a combination thereof.   (Benenson fig. 2 [0152] wherein two separate routes overlap to different potential destinations i.e. 26 goes to the cheapest lot and 28 goes to the closest lot both using segment 12). 

	Regarding claim 19 Benenson in view of Pylappan discloses all of the limitations of claim 17 and further discloses:

The non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: render another extent of the route beyond the initial extent rendered in the user interface based on determining that a location of the user is at or within a proximity threshold of the initial extent.  (Benenson [0054] wherein the act of navigating away from a destination parking area is interpreted to be equivalent to extending beyond the initial area).

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson in view of Pylappan as applied to claim 1 above, further in view of Kandal (US Pre-Granted Publication No. US 2013/0144826 A1 hereinafter “Kandal”).
 
	Regarding claim 7 Benenson in view of Pylappan discloses all of the limitations of claim 1 but Benenson does not appear to further discloses:

	wherein the initial extent is decreased based on determining an increase in the potential parking spaces on the road segments, and wherein the initial extent is increased based on determining a decrease in the potential parking spaces on the road segments.  

	However, in the same field of endeavor of vehicle navigation Kandal discloses:

	“wherein the initial extent is decreased based on determining an increase in the potential parking spaces on the road segments, and wherein the initial extent is increased based on determining a decrease in the potential parking spaces on the road segments.” (Kandal [0018-

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the other route characteristics of Kandal with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide the best means to reach a desirable parking location, and further base viable parking locations based on the difficulty to reach the parking destination (Kandal [0014]). 

	Regarding claim 8 Benenson in view of Pylappan discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein the criterion for complexity includes avoiding at least one of an overlap of two or more of the road segments; an intersection of two or more of the road segments; and a making of a loop with two or more of the road segments.

	However, in the same field of endeavor of vehicle navigation Kandal discloses:

	“wherein the criterion for complexity includes avoiding at least one of an overlap of two or more of the road segments; an intersection of two or more of the road segments; and a making of a loop with two or more of the road segments.” (Kandal [0014] [0020-0024] wherein the route 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the other route characteristics of Kandal with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide the best means to reach a desirable parking location, and further base viable parking locations based on the difficulty to reach the parking destination (Kandal [0014]). 

	 Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benenson and Pylappan as applied to claims 1, 12, and 17 further in view of Vucetic et al.  (US Pre-Granted Publication No. US 2014/0214319 A1 hereinafter “Vucetic”).

	Regarding claim 4 Benenson in view of Pylappan discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further comprising: rendering another extent of the route beyond the initial extent rendered in the user interface based on (Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

	detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Regarding claim 15 Benenson in view of Pylappan discloses all of the limitations of claim 12 and further discloses:

	The apparatus of claim 12, wherein the apparatus if further caused to: render another extent of the route beyond the initial extent rendered in the user interface based on Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Regarding claim 20 Benenson in view of Pylappan discloses all of the limitations of claim 17 and further discloses:

	The non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: render another extent of the route beyond the initial extent rendered in the user interface based on (Benenson [0058-0068] wherein the route extension and navigation system is based on a user interaction) …

	Benenson does not appear to disclose:

	detecting a user interaction with the route extension icon rendered in the user interface. 

	However, in the same field of endeavor of vehicle navigation Vucetic discloses:

	“detecting a user interaction with the route extension icon rendered in the user interface.” (Vucetic [0031] wherein the user selects and manipulates a parking request based on button or touch input). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interactive user interface of Vucetic with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine what they are trying to accomplish from being able to control and select important characteristics based on their criteria (Vucetic [0031]).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benenson in view of Pylappan disclose all of the limitations of claim 1 as above, further in view of Chan et al. (US Patent No. US 10,019,904 B1 hereinafter “Chan”).

	Regarding claim 21 Benenson in view of Pylappan discloses all of the limitations of claim 1 but does not appear to further disclose:

	wherein the criterion for complexity is a visual criterion for complexity.

	However, in the same field of endeavor of navigation Chan discloses:

	“wherein the criterion for complexity is a visual criterion for complexity.” (Chan col. 18 lines 15-39 wherein the navigation updates the virtual route or mapping for the driver based on characteristics that make the map complex or confusing).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual complexity of Chan with the navigation system of Benenson because one of ordinary skill would have been motivated to make this modification in order to provide a simple, straight forward means for the user to determine how to reach a destination without confusing instructions or complicated visuals (Chan col. 18 lines 15-39).

	Claim 10 was cancelled and therefore not examined on its merits. 

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080167811 A1 discloses a means for zooming in and out of the displayed map
US 20100094533 A1 discloses way to increase map scale by zooming out 
US 20200080862 A1 disclose a means for determine a parking spot within a certain time period 
US 10699574 B1 discloses a means for taking another suggested route based on traffic information 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664